Citation Nr: 1633082	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, inter alia, denied the Veteran's previously denied claim seeking service connection for residuals of contusion to the back.  The Board subsequently reopened the claim for readjudication of the merits.

In March 2011 the Veteran testified before another Veterans Law Judge in a "Travel Board" hearing at the RO; a transcript of the hearing is of record.

In June 2013, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board. 

In December 2014, the Board remanded the issue for additional development consistent with the directives included in the August 2014 Memorandum Decision.

In September 2015, the Board took jurisdiction of and remanded four additional service connection claims for benign prostatic hypertrophy, erectile dysfunction, cervical spine disability, and a right knee disability to provide the Veteran with a hearing on these issues.  In addition, the Board denied the Veteran's claim for service connection for a low back disability. 

In December 2015, the Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, the Board granted a request to reopen a claim for service connection for a right knee disability, remanding all four remaining service connection claims for further development.

However, later in March 2016, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court.  In an Order issued in April 2016, the Court granted the parties' JMR and vacated the Board's decision for compliance with the instructions in the JMR.  The Board will now remand the claim to the RO pursuant to the Court's Order.

In June 2016, the Board notified the Veteran that the Veterans Law Judge who presided over the March 2011 hearing, which addressed his service connection claim for a low back disability, was no longer available and that he had the right to request another hearing on the issue.  Later that month, the Veteran declined to appear at a new hearing before another VLJ and requested that his appeal be decided on the evidence of record, including the transcript of the March 2011 hearing which is of record.

In addition, the Board notes that it previously referred the issue of a request to reopen a claim of service connection for a low back disability, but the record shows that the issue had been appealed to the Court in November 2015.  Given the Board's favorable decision herein, the RO need not take any further action on the referred issue of a request to reopen service connection for a low back disability.

As a final preliminary matter, the Board notes that the RO has not yet completed development begun in response to its March 2016 remand.  Accordingly, these are still in the jurisdiction of the RO and not before the Board for appellate consideration at this time.  


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's low back disability is related to active military service.

CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left index trigger finger is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations for this issue.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show that in December 1984 the Veteran was treated for low back pain associated with carrying an individual on his back.  The clinical impression was low back strain.  

STRs also show that in June 1985 the Veteran was struck by an automobile and had contusions to the right hip and the lower back; X-rays of the hip and spine were negative but there was some limitation of motion due to back pain and the clinical impression was right low back pain (LBP) secondary to contusions.  A June 1985 orthopedic consult later that month shows clinical impression of posttraumatic musculoskeletal LBP.  A repeat X-ray of the spine in July 1985 was again negative.  A treatment note in August 1985 states the Veteran complained of chronic back pain with radiation since the automobile accident in June; the clinical impression was resolving mechanical LBP with normal back examination.  

STRs show that in September 1985 the Veteran was referred for bone scan due to complaints of persistent LBP since the motor vehicle accident (MVA) in June.  It was noted the Veteran had been seen by physical therapy and orthopedic clinics multiple times without objective findings on clinical examination and X-rays.  The impression from the bone scan was somewhat increased uptake in the region of the pubis symphysis that could represent residual changes from previous trauma or osteitis pubis.

STRs include an orthopedic consult in November 1985 noting the Veteran's complaint of pain but entering an impression of idiopathic subjective LBP out of proportion to physical findings.  In December 1985 the Veteran complained of chronic LBP, assessed as mechanical LBP, but clinical examination was normal and the Veteran was returned to duty.

STRs include an August 1986 treatment note in which the Veteran complained of new back pain due to an injury in the field while sitting in a truck.  Clinical examination was normal, and the impression was LBP.

STRs include an October 1986 treatment note in which the Veteran complained of back pain associated with a fall while waxing the floor.  Clinical examination was normal.  The impression was LBP.

STRs include a treatment note in November 1986 in which the Veteran complained of LBP with increased frequency of urination, dysuria and nocturia.  The clinical impression was mechanical LBP and prostatitis.  Subsequent X-ray was normal.

Finally, STRs include a separation examination in June 1987.  In the self-reported Report of Medical History the Veteran endorsed history of recurrent back pain and a number of other physical complaints.  However, the corresponding Report of Medical Examination shows clinical evaluation of the spine and other musculoskeletal systems as "normal."

The Veteran was discharged from service in July 1987.  In the same month he submitted an initial claim for service connection for LBP.

The Veteran had a VA examination in October 1987 in which he described the 1985 MVA in which he had been hit by a truck.  Clinical examination of the spine showed no tenderness or spasm and normal range of motion.  The examiner noted that X-ray of the lumbosacral spine taken the previous month (September 1987) had shown no skeletal abnormality.  The examiner's diagnosis was LBP with no physiologic cause found for the complaint.

(A rating decision in February 1988 denied service connection for residuals of an accident causing contusion to the back.  The Veteran did not appeal.)

A VA outpatient treatment note in April 1996 shows an impression of LBP secondary to trauma.

The Veteran had a VA history and physical (H&P) examination in August 1999 in which he complained of LBP since the MVA in 1985.  Clinical examination was grossly normal, and the impression was chronic LBP.  VA X-ray of the lumbosacral spine in August 1999 showed a normal lumbar spine.  

The Veteran presented to the VA OPT in October 1999 complaining of LBP with pain down the backs of the legs and numbness in the right thigh.  The clinical impression was LBP/sciatica. 

The Veteran presented to the VA OPT in November 1999 complaining of LBP with occasional numbness down the right lower extremity (RLE).  The clinician noted the most recent X-ray and MRI studies had been normal.  The clinical impression was LBP with radicular symptoms.

The Veteran presented to Dr. G. Pierce Jones in December 1999 complaining of LBP since an injury in service in 1984 while doing a fireman's lift; he also described having been hit by a truck while in service.  An in-office X-ray was normal.  Dr. Jones ordered an MRI, which was performed by Tallahassee Diagnostic Imaging and showed an impression of mild disc degeneration at L5-S1. Dr. Jones subsequently reviewed the MRI and characterized it as normal, and stated that the basis of the Veteran's problem appeared to be muscular weakness.  Dr. Jones recommended the Veteran commence strength testing; a strength test in late December 1999 stated the Veteran showed the Veteran was obviously very weak.

(The Veteran submitted a request to reopen the previously-denied claim for service connection for a low back disorder in January 2000.  The RO issued a rating decision in June 2000 that denied the claim, based on a determination that new and material evidence had not been received to support the claim.  The Veteran submitted a notice of disagreement (NOD) but did not file a substantive appeal after the RO issued a statement of the case (SOC).  Accordingly, the June 2000 rating decision became final. ) 

A VA OPT note in December 2000 shows the Veteran complained of chronic LBP, without weakness or numbness in the lower extremities.  The clinician noted that MRI in August 1999 had shown mild disc degeneration at L5-S1.  The clinical impression was chronic LBP.

The Veteran had a VA X-ray of the lumbosacral spine in August 2006 due to clinical history of LBP.  The impression was normal study.

The Veteran had a VA orthopedic surgical consult in January 2007 in which he complained of back pain since service.  The clinician stated the pain did not sound radicular.  Examination, to include X-rays, was grossly normal.  The clinical impression was lumbar syndrome (mechanical LBP).  The Veteran was discharged from the orthopedic clinic because no follow-up was deemed necessary.

The Veteran had a VA MRI of the lumbar spine in June 2007 due to clinical history of LBP and bilateral hip pain.  The impression from the study was annular tear at L5-S1 with mild-to-moderate facet hypertrophy contributing to bilateral encroachment of the L5 exiting nerve root.

(The Veteran submitted a request to reopen the previously-denied claim in August 2007.  The RO denied reopening the claim by a rating decision in December 2007, but the Board subsequently reopened the claim on appeal.)

The Veteran had a VA neurosurgery consult in August 2007 in which he complained of pain since being hit by a truck in 1985, with symptoms becoming progressively worse over time.  He described current LBP with right-side radiculopathy.  Clinical examination was grossly within normal limits; MRI showed degenerative disc at L5-S1 without significant canal or neuroforaminal stenosis.  The diagnosis was chronic LBP and RLE pain without evidence of neurosurgical pathology.  Because no neurosurgical intervention was indicated the Veteran was discharged from the clinic to pursue physical therapy and main management.

A September 2007 letter from Dr. Raymond L. Verrier, a private chiropractor, states that Dr. Verrier was currently treating the Veteran for injuries sustained in an MVA in 1985.  Based upon a review of the Veteran's history and his recent statements, Dr. Verrier stated in an opinion "within a reasonable degree of certainty that his injuries are possibly related to the 1985 accident" (quotation marks in the original).  The Board finds such opinion to be of minimal to no probative value because Dr. Verrier failed to provide any rationale for his conclusion.

MRI of the lumbar spine by Tallahassee Diagnostic Imaging in August 2008 showed an impression of slight canal narrowing at L5-S1 and mild disc degeneration at that level.  There was also mild inferior foraminal narrowing at T11-12.

The Veteran had a VA MRI of the lumbar spine in March 2009 due to clinical history of LBP and history of herniated disc in the back and numbness in the right leg.  The impression was right neural foraminal stenosis at the exit zone and L5-S1 and small-volume central disc protrusion causing no neural compression.

The Veteran had a VA pain clinic consult in May 2009 for chronic neck pain and LBP.  In regard to the low back, the Veteran reported his pain had been present since the MVA in 1985.  Clinical examination of the spine was grossly normal.  The clinical diagnosis was constant LBP status post MVA in 1985.

The Veteran presented to private chiropractor Dr. James Casanova in August 2009 complaining of low back pain, reportedly continuous since he was hit by a truck in 1985.  Dr. Casanova's diagnosis was lumbar disc displacement and segmental dysfunction; based on the history and examination findings Dr. Casanova's prognosis was that the Veteran would likely have continued complaints of LBP as he had in the past due to the injury sustained in 1985.  As with Dr. Verrier's opinion, the Board ascribes minimal to no probative value to Dr. Casanova's because the opinion offered is not supported by any rationale. 

The Veteran was examined in December 2010 by Dr. Stephen Allen, a private orthopedic surgeon who reviewed the Veteran's STRS and VA treatment records as provided by the Veteran.  The Veteran reported having injured his back in service in December 1984 while performing a fireman's lift during physical training.  In June 1985 the Veteran was hit by a truck, with subsequent pain.  The Veteran described his current symptoms and treatment.  Dr. Allen performed a clinical examination and noted observations in detail.  In relevant part, Dr. Allen diagnosed lumbar spondylosis, L5-S1 disc bulge with annular tear and foramina narrowing and compression fractures of T12 and L1 (both compression fractures noted as chronic healed).  

Dr. Allen stated that many if not all of the changes noted on examination could be related to the slip-and-fall and MVA; they could also be related to general aging conditions.  There is no way to absolutely prove a cause-and-effect relationship one way or the other, but there is probable association.  The simple history of a healthy 19-year old suffering injuries and complaining of back pain since the injuries would suggest the injuries in about 1985 were the cause of the conditions.  Dr. Allen noted the Veteran had continued to intermittently complain of pain and receive treatment since 1985.

The Veteran's spouse submitted a letter dated in March 2011 in which she described the Veteran's current impairment of function due to generalized pain. 

The Veteran testified before the Board in March 2011 that his first in-service injury occurred while he was doing physical training in 1984; he slipped on wet grass while performing a fireman's carry.  He had a second injury in 1985 when he was hit by a truck as he was walking on a sidewalk.  After the injury he was hospitalized overnight and was placed on light duty status for several weeks.  After discharge from service he did not seek treatment until 1999 because he was not aware of his entitlement to treatment by VA.  The Veteran's spouse testified that she met the Veteran shortly after his discharge from service and noticed he had back problems at that time.  

The Veteran had a VA medical examination in December 2011, performed by a physician who reviewed the claims file.  The Veteran described back injuries in service incurred while performing a fireman's carry, while buffing a floor and as due to being hit by a truck.  The Veteran stated that during service he never recovered and always had back pain, which continued after discharge from service although he did not actually seek medical attention until 1999.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine and lumbar strain.

The examiner stated an opinion that the Veteran's claimed low back disorder is less likely than not caused by or a result of active service.  As rationale, the examiner stated the Veteran was shown to have complained of LBP during service, but as shown by an orthopedic treatment note in August 1985 the Veteran's complaints were out of proportion to clinical findings.  Also, STRs show the Veteran was playing softball and sliding into base in 1986.  The Veteran's back was normal in the VA examination in October 1987, and there is no evidence of chronic back problem thereafter until the Veteran was seen by Dr. Jones in 1999 (the examiner noted Dr. Jones was not convinced the Veteran's complaints were all "organic").  The examiner also noted the Veteran had worked as a correctional officer from 1988 to 2000, during which period he was able to qualify annually in physical training.  The examiner stated that the lack of a chronic back problem during the period 1987-1999, along with review of the treatment record during and after service, does not support a chronic low back problem stemming from active duty. 

In May 2012 Dr. Allen submitted an addendum to his December 2010 examination report cited above.  Dr. Allen stated that his assertion of a "probable association" was intended to convey that it is at least 51 percent likely that the Veteran's military injuries led to his present complaints.  Dr. Allen further stated that there is no way to either prove or disprove this opinion.  The Veteran was injured in service and has subsequently suffered with pain and physical deterioration.  Prior to the injury the Veteran had no complaints, and since the injury he has had constant complaints.  Thus, the association goes to demonstrate a direct cause-and-effect relationship; the three military injuries have led to constant complaint of pain and hastened deterioration of the back. 

The Board issued a decision in June 2013 that denied service connection for a low back disability, relying in large part on the December 2011 VA medical examiner's opinion cited above.  In August 2014 the Court issued a Memorandum Decision that vacated the Board's decision based on a determination that the VA examiner had erroneously cited the Veteran as performing annual physical qualification testing and thus was based on an incorrect factual premise, rending the opinion invalid since the examiner relied on this incorrect fact in his rationale.  Accordingly, the Board ascribes no probative weight to the December 2011 VA examiner's opinion.

Based on the determination of the Court the Board remanded the case in December 2014 to have the VA physician who had performed the December 2011 medical examination reconsider his opinion, specifically not considering the Veteran as having been required to qualify annually in his post-service job as corrections officer.  In compliance with the remand the VA examiner reviewed the file in March 2015 and issued an addendum opinion that the Veteran's claimed condition is not likely incurred in or caused by service.  As rationale, the examiner stated the Veteran is shown by STRs to have been treated for back pain in 1984 and 1985 (post MVA) but had been well enough thereafter to play softball, as demonstrated by an injury sliding into base in 1986.  The Veteran's back was normal in October 1987 and there was no evidence of a chronic low back condition between 1987 and 1999, when the Veteran was treated by Dr. Jones.  Thus, the VA examiner concluded that a chronic back problem could not be established as beginning in service and a nexus could not be made.  However, the Board finds that the addendum opinion of the March 2015 examiner is inadequate because the examiner failed to address the Veteran's assertions of continued low back symptomatology-notably, the Court observed had these statements had been deemed credible by the Board in its June 2013 decision-in assessing whether the Veteran's degenerative disc disease is related to service.  Consequently, the March 2015 VA opinion is inadequate, as it fails to address these highly material, credible lay statements. 

Review of the file shows the Veteran has been diagnosed with a chronic low back disorder, including degenerative disc disease of the lumbar spine and lumbar strain.  Service treatment records document extensive complaints of and treatment for lower back pain as well as low back injuries resulting occurring in November 1985 and August 1986.  Thus, the first two elements of service connection-respectively, medical evidence of a disability and an in-service incurrence of a disease or injury- are shown.

With respect to nexus, the Board observes that there are two competent and adequate but conflicting medical opinions of record.  Against the Veteran's claim is the October 1987 VA examination report reflecting a diagnosis of lower back pain with no physiologic cause found for the complaint.  However, in favor of the Veteran's claim are the December 2010 and May 2012 opinions of Dr. Allen.  In December 2010, Dr. Allen stated that many if not all of the changes noted on his physical examination of the Veteran could be related to the slip-and-fall and MVA, although they could also be related to general aging conditions.  He characterized the cause-and-effect relationship as a probable association, noting the Veteran's continued intermittent complaints of pain and treatment since 1985 and explaining that the simple history of a healthy 19-year old suffering injuries and complaining of back pain since those injuries would suggest the injuries in about 1985 were the cause of the conditions.  In May 2012, Dr. Allen provided an addendum opinion explaining that his use of the phrase "probable association" in December 2010 was meant to convey his opinion that it was at least 51 percent likely that the Veteran's military injuries led to his present complaints.  Put more simply by Dr. Allen, prior to his in-service injuries the Veteran had no complaints, but since his in-service injuries he has constantly complained of and suffered from pain, demonstrating a direct-cause-and-effect relationship between his military injuries and back condition.

In light of the Veteran's confirmed in-service incurrence, the objective clinical and probative opinion medical evidence, and the credible and competent statements of continued symptomatology in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a low back disability and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a low back disability is granted.


ORDER

Entitlement to service connection for a low back disability is granted.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


